Citation Nr: 1706667	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  12-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1966 to October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In April 2013, a local hearing was held before a Decision Review Officer (DRO)) at the RO.  A transcript of this proceeding has been associated with the claims folder.  

In a March 2015 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Court of Appeals for Veterans Claims (Court), pursuant to a Joint Motion for Remand (JMR) dated February 2016, vacated the March 2015 decision and remanded the appeal.  

In May 2016, the Board remanded the issue on appeal for additional development in compliance with the JMR.  A supplemental statement of the case was issued in August 2016.  The case was returned to the Board for appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in Vietnam.

2.  There is no diagnosis of PTSD based on any claimed stressor or fear of hostile military or terrorist activity; the Appellant did not engage in combat with the enemy, and there is no credible evidence corroborating any of the Appellant's alleged in-service stressors.

3.  An acquired psychiatric disorder was not manifest in service and is not attributable to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  An acquired psychiatric disorder, other than PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence needed to substantiate claim for service connection.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim. The Veteran was afforded VA examinations responsive to the claim for service connection of an acquired psychiatric disorder, including PTSD.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2016) (requiring PTSD diagnoses to conform to the DSM-IV/V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 38 C.F.R. § 3.304(f)(5).  

Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether there was occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  

The Veteran first filed a claim for service connection for PTSD in September 2010.  In his October 2010 Statement in Support of Claim for Service connection for PTSD, the Veteran claimed that he suffered from PTSD as a result of fearing for his life due to incoming mortar fire in Vietnam.  In a subsequent December 2010 statement, the Veteran stated that he feared being killed due to hostile military action or terrorist activity.  

In an August 2006 consultation at the Boise Vet Center, the Veteran received an Axis I diagnosis of PTSD from childhood abuse, exacerbated by anxiety about being killed in action in Vietnam.  During this consultation, the Veteran denied combat trauma in Vietnam, but stated that "he was frightened to the point of panic of being killed every waking moment he was there."  In a March 2008 medical record, noted symptoms were hypervigilance, irritability, and sleep problems.  Reported symptoms in the year prior to September 2010 were consistent depression, apathy, irritability, preoccupation with somatic complaints, and paranoia.  

VA treatment notes from June 2006 note that the Veteran exhibited "[s]ymptoms of PTSD, although [he did] not meet full criteria for PTSD."  In an April 2007 clinical entry, the Veteran was diagnosed with mood disorder, not otherwise specified (NOS), and probable PTSD.  However, October 2008 treatment notes exclude PTSD from the Veteran's past medical history, listing depression/anxiety, well controlled by medication, instead.  

In a July 2010 consultation, the Veteran appeared before the VA mental health clinic for an evaluation of his mental health symptoms.  The attending doctor reported that the Veteran's thought process was linear, logical, goal directed, and at a normal rate.  The Veteran was relatively euthymic.  He denied suicidal or homicidal plans or intentions, and denied active psychotic material, except some reported paranoia.  The Veteran was also alert and oriented.  The doctor provided an assessment of "PTSD/Mood disorder."  In a follow-up visit in January 2011, after the Veteran filed his claim, the Veteran presented before VA, reporting that his symptoms were getting better.  The attending doctor provided an assessment of "PTSD/mood disorder" after listing essentially the same symptoms that were present in the July 2010 consultation.  The only difference in symptomatology was that the Veteran was no longer exhibiting symptoms of paranoia in the January 2011 visit.  

Subsequent VA treatment notes from May 2013, repeating earlier notes, document the same "PTSD/mood disorder" diagnosis, and the same list of symptoms.  During this visit, the Veteran reported that his medications continue to help to a degree.  These set of symptoms and prognoses were repeated in August and October 2013 psychiatry notes, and appear in VA treatment notes up to July 2014.  

VA afforded the Veteran an examination for his claim for PTSD in February 2011 and an addendum opinion April 2011.  In the February 2011 examination, the examiner was unable to view the Veteran's claims file.  For his stressor, the Veteran reported that he had to hide in a bunker while mortar fire came into his air base construction area in March 1967.  Upon examination, the examiner provided no Axis I diagnosis.  The examiner explained that the Veteran's current psychiatric symptoms were not enough to interfere with social and occupational functioning or to require continuous medication.  He acknowledged that the Veteran had difficulty establishing and maintaining effective relationships because he had poor social skills.  However, he further noted that the Veteran maintained an effective family role functioning, had no difficulty with recreation or leisurely pursuits, had no difficulty with physical health, and had no difficulty understanding commands.  The examiner further explained that a diagnosis was not able to be established because the Veteran was not the best historian and was not "forthwith and open."  

In April 2011, VA asked for clarification via an addendum opinion, and after the examiner reviewed the Veteran's claims file and listed Veteran's history of mental health treatment, he affirmed his findings from the February 2011 examination.  The examiner pointed to the diagnoses in VA treatment records of "PTSD/mood disorder," specifically identifying October and December 2010 medical records by Dr. K.G.K., the Veteran's VA mental counselor.  The VA examiner noted that, notwithstanding the diagnosis of PTSD, Dr. K.G.K. did not provide any stressor information or PTSD criteria in support of his diagnosis, relying, rather, on the Veteran's subjective complaints.  The VA examiner again concluded that the Veteran did not "meet the DSM-IV criteria for a diagnosis of PTSD."  

Pursuant to the Board's August 2014 remand directives, VA afforded the Veteran another examination for his claim for a psychiatric condition in November 2014.  After examination and review of the Veteran's claims file, the VA examiner opined that the Veteran did not have a diagnosis of PTSD despite the stressor being adequate to support a diagnosis of PTSD.  Additionally, the VA examiner concluded that the Veteran did not have a mental disorder.

Upon physical examination, the Veteran presented with good personal hygiene, clear sensorium, and was oriented to person, place, time and situation.  The Veteran was cooperative during the interview.  His eye contact, speech quantity, and quality, were normal.  Thought processes were logical and coherent without evidence of preoccupations, delusions, or obsessions.  His impulse control was sufficient, and his judgment was unimpaired.  The Veteran denied hallucinations, his affect was appropriate, and his mood was euthymic.   

Consequently, the VA examiner explained that the Veteran did not meet any criteria for PTSD based on his self-reported symptoms, the records, and examination.  The Veteran had presented complaining of sleep difficulty, depression, social anxiety, audio and visual hallucination.  The VA examiner found these reports to be inconsistent with the Veteran's admissions that he slept an average of seven hours per night, that he was unable to elaborate on any specific instances of depression that he experienced, and that he did not report emotional distresses associated with his lack of social support or indicate a desire to expand his social network.  In addition to his conclusion pertaining to PTSD, the VA examiner further concluded that the Veteran's mental health symptoms do not meet criteria for any diagnostic categories due to the inconsistencies in the Veteran's reported symptoms and his medical history.  

The Veteran was evaluated by a private psychologist, J.D.G, PhD., with Mountain States Counseling and Psychological Services in April 2016.  According to the report, the Veteran reported that he was diagnosed with PTSD by his psychiatrist, and received treatment through VA.  The Veteran reported that he had service in Vietnam, but did not have combat exposure; the Veteran stated that he was a cook, but witnessed deaths.  The Veteran and his wife complained of a history of nightmares, anger, decreased memory and concentration, and depression.  

The examining psychologist stated that there were concerns as to the validity of the Veteran's testing due to the Veteran's poor reading skills and a lack of effort on testing; according to the psychologist, the Veteran's lack of effort on testing caused results which underestimated his abilities and caused false positives.  The examining psychologist noted that the Veteran mostly denied specific symptoms of PTSD on testing, but complained of thoughts of Vietnam, social avoidance, sleep impairment, hypervigilance, paranoia, and impaired concentration.  The examining provider noted that the Veteran's test results were consistent with personality difficulties, with schizoid, schizotypal, and paranoid traits, and that the Veteran's anger was due to interpersonal stressors, not PTSD.  The examining provider noted that it was likely that the Veteran had a personality disorder with Cluster A traits, and that it was questionable if the Veteran met the criteria for a diagnosis of PTSD; the examining provider noted that the Veteran had some premorbid learning problems and there were concerns about cognitive impact.  Diagnoses of PTSD, mild neurocognitive disorder of uncertain etiology, and learning disorder with impaired reading and "Cluster A" personality traits.

The Veteran was also provided with a VA examination in June 2016.  According to that report, the Veteran did not have PTSD, but was diagnosed with "other specified depressive disorder, recurrent brief depression.  The VA examiner noted that the Veteran reported "seeing dead people" and that it was the most difficult part of his time in Vietnam.  The Veteran reported that he first felt depressed while he was serving in Vietnam; the VA examiner noted that the Veteran was unable to describe any of the depressive symptoms experienced.  The Veteran reported that he avoided reminders of Vietnam and that he often thinks about the bodies of the POWs that are still in Vietnam, which he described as making him angry.  He described anger related to perceived mistreatment of Vietnam veterans.   The Veteran denied experiencing nightmares or sleep initiation difficulties, but described auditory hallucinations.  The Veteran complained of irritability, hypervigilance, and depression; he described decreased energy, interest, and enjoyment in activities.

The VA examiner noted that treatment records indicate that Veteran first sought psychiatric treatment in June 2006.  At that time, he reported symptoms of anger, irritability, and hypervigilance, and that he did not see "extensive combat" in Vietnam; the psychiatrist stated that the Veteran had symptoms of PTSD, but did not meet the full diagnostic criteria for PTSD.  A VA psychiatric treatment note dated April 2007 states that the Veteran reported a history of "significant combat exposure in Vietnam" but reported improved anger, irritability, mood swings, and insomnia; the note also indicates that Veteran's wife died in February 2006, and the diagnosis was "mood disorder not otherwise specified" and "probable PTSD."  The VA examiner noted that the April 2007 treatment note did not reflect any supporting documentation of PTSD symptoms or a traumatic event.  

The VA examiner also noted that the Veteran originally sought therapy at the Boise Vet Center in August 2005; diagnoses and symptoms are shown as "mood disorder, irritability."  A March 2007 treatment plan notes a "psychosocial focus" of PTSD and symptoms of hypervigilance and blunted emotions; the treatment plan lists the expected outcome "Vet will grieve the recent death of his wife." An August 2006 treatment note provides a diagnosis of "PTSD from childhood abuse, exacerbated by anxiety about being KIA in Vietnam."  The VA examiner noted that the treatment note did not provide any information related to a traumatic stressor and does not document the rationale for a diagnosis of PTSD, but that the note documents an extensive personal history of abuse, witnessing abuse, anger, and "fighting for sport" prior to the Veteran's military service.

The VA examiner noted that he also reviewed the aforementioned April 2016 private psychological evaluation report, and records from the Boise Vet Center dated from May 2013 to June 2016; these records indicated that the Veteran's treatment focused on Veteran's anger, irritability, and dissatisfaction with the VA.  No other PTSD symptoms were reported or targeted during the Veteran's treatment.  

The VA examiner noted that the Veteran completed a clinical interview and that the outcome of testing was invalid, with results that could not be interpreted; the VA examiner stated that the Veteran responded in a fixed, content-inconsistent manner and asserted a considerably larger than average number of symptoms rarely described by individuals with genuine, severe psychopathology, indicating that the Veteran's self-reporting and clinical interview should be interpreted with caution. Testing also revealed insufficient effort on the part of the Veteran as well as mild depressive symptoms and moderate anxiety.  The VA examiner noted that there were several inconsistencies between treatment records and Veteran's statements during the evaluation; such inconsistencies were cited in the examination report. 

The VA examiner stated that, based on a review of treatment records, as well as a cautious interpretation of information obtained from this evaluation, the Veteran does not meet DSM-IV or DSM-V criteria for a diagnosis of PTSD. The VA examiner noted that the Veteran's reported stressor does not meet DSM-IV Criterion A for a diagnosis of PTSD due to the lack of intense fear, helplessness, or horror in response to the stressor.  The VA examiner also noted that the Veteran's reported stressor does meet DSM-V Criterion A for a diagnosis of PTSD, but that the Veteran does not meet DSM-V criteria for a diagnosis of PTSD due to the lack of symptoms of re-experiencing and negative alterations in mood/cognition of the configuration and intensity required for a diagnosis of PTSD.  Specifically, Veteran reported frequent thoughts about Vietnam, but these thoughts were not related to his reported traumatic stressor and that this is insufficient to establish the presence of re-experiencing symptoms associated with PTSD; the Veteran also denied having any nightmares.  The Veteran also failed to meet DSM-IV Criterion C or the DSM-V symptom requirement of negative alterations in mood/cognition.  The VA examiner concluded that the Veteran did not meet DSM-IV or DSM-V criteria for a diagnosis of PTSD.  The Veteran does appear to meet DSM-V criteria for a diagnosis of other specified depressive disorder with recurrent brief depression  based on the Veteran's description and treatment records that support the presence of depressive symptoms including irritability, decreased energy, decreased interest and enjoyment in activities, and sleep difficulties once per month.  Treatment records indicate that Veteran has been treated with an antidepressant since 2006.  The VA examiner also concluded that the Veteran's depressive symptoms are less likely as not (less than 50/50 probability) the result of his military service, as there is no indication that Veteran experienced depressive symptoms between his military discharge in 1967 and when he first presented for mental health treatment at the Boise Vet Center in 2005.  The VA examiner opined that the Veteran's symptoms are more likely the result of psychosocial stressors, including interpersonal conflict and the death of his wife in February 2006. 

The Board finds that, in this Veteran's case, the claimed in-service events have not been independently verified by credible supporting evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  The Board acknowledges that no search of specific unit records was undertaken, but points out that the Veteran did not assert a specific event for which such a search could be undertaken.  To this point, the Board notes that the Veteran has denied combat exposure, and reported that his military occupational specialty was "cook"; the Veteran's service treatment records confirm his MOS.  Likewise, the Board notes that the Veteran originally reported that he feared for his life due to incoming mortar rounds (see October 2010 and December 2010 statements), but later reported that his stressor event was witnessing deaths (April 2016) and seeing dead people (June 2016).   Regarding the recent amendment codified at 38 C.F.R. § 3.304(f)(3), none of the Veteran's personnel records show that he was exposed to any hostile military or terrorist activity.  

Although there is reported to be a diagnosis of PTSD, the diagnosis is not based upon a corroborated stressor or an exception to the requirement for a corroborated stressor.  The Board notes that the June 2016 VA examiner indicated that none of the diagnoses of PTSD of record reflect documentation of a stressor or a discussion of the in-service traumatic event; none of the diagnoses reflect information related to a traumatic stressor, and none of the diagnoses of record include a rationale for the diagnosis of PTSD,

Moreover, the February 2011, November 2014, and June 2016 VA examiners indicated that, even if a stressor was confirmed, the Veteran did not meet the criteria for a diagnosis of PTSD.  According to the February 2011 VA examiner, the Veteran did not meet the criteria for a diagnosis of PTSD because there was no stressor event.  The November 2014 VA examiner stated that, assuming the reported stressor was accurate, it would be adequate to meet Criterion A for a diagnosis of PTSD, but that the Veteran's self-reported symptoms, psychological evaluation, and treatment records did not reflect symptoms and manifestations consistent with a diagnosis of PTSD.  Similarly, the June 2016 VA examiner found that the Veteran did not meet Criterion A under DSM-IV, and that, although the Veteran met Criterion A under DSM-V, he did not meet any of the other diagnostic criteria for a diagnosis of PTSD.  In short, under either DSM-IV or DSM-V, the Veteran does not meet the criteria for a diagnosis of PTSD.  The Board notes that the opinions of the VA examiners are consistent with the medical evidence of record.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Further, VA and Vet Center treatment records reflecting a diagnosis of PTSD lack sufficient detail, including information related to the traumatic event and/or the symptoms to support a diagnosis.  Moreover, although the April 2016 private psychological evaluation report reflects a diagnosis of PTSD, the Board points out that the evaluating psychologist acknowledged that the validity of the Veteran's tests were questionable, and that the Veteran mostly denied symptoms of PTSD.  The evaluating psychologist indicated that the Veteran's test results were consistent with personality difficulties and interpersonal stressors, not PTSD; to the extent that the evaluating psychologist provided a diagnosis of PTSD, this diagnosis appears to be based on the diagnosis of PTSD reported by the Veteran, and not DSM-IV/V criteria.  In this regard, the Board finds that these diagnoses were solely based on the Veteran's report of symptoms and a reported history of PTSD, and these diagnoses are not based upon a confirmed in-service stressor.  The Board may not accept the medical diagnoses to the extent that they are not supported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).   

As noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  Here, there is no confirmed stressor event in service.  With regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), the fact remains that he does not have a diagnosis of PTSD related to service.  In regard to the change to 38 C.F.R. § 3.304, even assuming that the Veteran was exposed to incoming mortar fire or dead bodies, he does not have a diagnosis associated with such a fear. In fact, as noted above, the most probative examiners have indicated that even if his stressors were corroborated his symptoms do not satisfy the criteria for PTSD.

To the extent that the Veteran and his representative assert that his mere presence in Vietnam was sufficient to distress to the Veteran, the Board acknowledges these contentions, but finds that the assertions as to causation are too attenuated to constitute probative evidence to support the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Significantly, as pointed out by the VA examiners, regardless of any exposure to a traumatic event, the Veteran does not meet the diagnostic criteria for a PTSD diagnosis; he does not report or manifest symptomatology consistent with either the DSM-IV or DSM-V criteria for such a diagnosis.  Likewise, the Board reiterates that even the Veteran's private evaluation report reflects that the Veteran's test results were questionable.  
 
To the extent that the Veteran was diagnosed with depressive disorder, there is no evidence of psychiatric disability in service or for many years thereafter, and the Veteran did not assert that his psychiatric symptomatology was related to his service until he filed his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Moreover, the VA examiners and the private psychologist attributed his depressive disorder to interpersonal stressors and the death of his wife.   

The Board reiterates that there is simply no indication of any related problems during service or for many years thereafter.  Rather, the separation examination was normal and he did not report any pertinent symptomatology for many years after service.  The remote assertions of the Veteran are inconsistent with the clinical evidence of record.   

The Board acknowledges that a personality disorder was diagnosed by the private psychologist in April 2016, but points out that the evaluating psychologist concluded that it was unlikely that his personality disorder was related to his service; the evaluating psychologist indicated that the "Cluster A" personality difficulties were consistent with schizoid and paranoid traits, and were related to anger secondary to interpersonal stressors. Regardless, personality disorders are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(b); Beno v. Principi, 3 Vet. App. 434 (1992).  In addition, since a personality disorder is not a disease or injury, the presumptions of soundness and aggravation do not attach.  See Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed.Cir.2003).

In this case, the inconsistencies between the Veteran's statements made to health care providers during the 40 years since service and those made during the course of his claim for compensation benefits, weigh heavily against the Veteran's credibility as to the etiology of the claimed acquired psychiatric disorder, however diagnosed.  The Board has considered and weighed the Veteran's statements and finds his statements made in connection with his claim for VA compensation benefits to be of minimal probative worth.  Waters v. Shinseki, 601 F.3d1274 (2010).  In sum, there is no reliable evidence linking the Veteran's acquired psychiatric disorder, including PTSD, to service.  

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for PTSD or an acquired psychiatric disorder other than PTSD, and the benefit-of-the-doubt doctrine is not for application.


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for PTSD is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


